Citation Nr: 0630506	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  99-22 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
October 1963.  He died in February 1999.  The appellant is 
his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  In February 2001, the Board remanded the case to the 
RO for further development, and to ensure that all actions 
required under of the Veterans Claims Assistance Act of 2000 
(VCAA) were completed.  Subsequently, in a February 2003 
decision, the Board denied the appellant's claim.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2005, the 
Court vacated the Board's February 2003 decision, and 
remanded the matter for further appellate review consistent 
with a May 2005 Order of the Court.  Subsequently, in October 
2005, the Board remanded the case to the RO for actions 
consistent with the Court's Order.


FINDINGS OF FACT

1.  The veteran died in February 1999.  The immediate cause 
of death was cancer of the stomach with liver metastasis, 
with no underlying cause (disease or injury that initiated 
events resulting in death) leading to the immediate cause of 
death.  Cerebralvascular accident was a significant condition 
contributing to the death but not resulting in the underlying 
cause. 

2.  Cancer of the stomach with liver metastasis was not 
manifested during service or within one year of separation 
from service, and is not shown to be causally related to 
service, or proximately due to or the result of a service-
connected disease or injury.

3.  At the time of the veteran's death, service connection 
was not in effect for any disorder.

4.  A disability of service origin was not involved in the 
veteran's death.
CONCLUSIONS OF LAW
 
1.  Cancer of the stomach with liver metastasis was not 
incurred in or aggravated by service, may not be so presumed, 
and is not proximately due to or the result of a service-
connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in June 
2001 and October 2005.  In those letters, the RO informed the 
appellant of the types of evidence needed in order to 
substantiate her claim of entitlement to service connection 
for the cause of the veteran's death.  VA has also informed 
the appellant of the types of evidence necessary to establish 
such claims, the division of responsibility between the 
appellant and VA for obtaining that evidence, and VA 
requested that the appellant provide any information or 
evidence in his possession that pertained to such a claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The Board acknowledges that complete VCAA notice was only 
provided to the appellant after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  The notice letters were issued after an initial 
unfavorable decision.  Thereafter, however, the appellant was 
afforded an opportunity to respond, and the RO subsequently 
reviewed the claims again and issued a supplemental statement 
of the case in June 2006.  Under these circumstances, the 
Board determines that the notification requirements of the 
VCAA have been satisfied.  Id; Quartuccio v. Principi, 16 
Vet. App. 183 (2002)

Additionally, where a claim is predicated on establishing 
basic entitlement to service connection, as in a claim for 
service connection for the cause of the veteran's death, as 
in this case, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to specifically include a 
requirement of notice that an effective date will assigned if 
a disability is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In this case, the appellant was notified with respect to the 
assignment of effective dates in a May 2006 letter.  Despite 
any inadequacy in timing of the notice provided to the 
appellant regarding the assignment of an effective date, the 
Board finds no prejudice to the appellant in processing with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In that regard, below the Board 
concludes that service connection for the cause of the 
veteran's death is not warranted.  Therefore, consideration 
of assignment of an effective date is moot. 

The Board also finds that VA has made reasonable efforts to 
obtain relevant evidence adequately identified by the 
appellant.  In this regard, the Board points out that in 
several letters the RO notified the appellant that evidence 
was needed to show that the disabilities that caused the 
veteran's death were related to his service.  In response, 
the appellant has sent letters in April 1999, January 2002, 
November 2002, and November 2005, in which she essentially 
stated that she had no additional information to offer, and 
had exhausted all means of getting information to support her 
claim without success.  She stated in her VA Form 9 that she 
had no other evidence to support her claim.  The information 
and evidence that have been associated with the claims file 
consist of veteran's service medical records, the veteran's 
certificate of death, and statements made in support of the 
appellant's claim.

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her appealed claim.
 
II.  Analysis of Claim

The appellant asserts, in essence, that the veteran's death 
from cancer of the stomach with liver metastasis is related 
to service.  At the time of the veteran's death, service 
connection was not in effect for any disorder.   

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death." 38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2004).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  Service connection for 
malignant tumors may be established based on a legal 
"presumption" by showing that any of the conditions were 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307 and 3.309.

The official certificate of death shows that the veteran died 
in February 1999.  The certificate records that the immediate 
cause of death was determined to be cancer of the stomach 
with liver metastasis; with no conditions listed as an 
underlying cause (disease or injury that initiated events 
resulting in death or as leading to the immediate cause of 
death).  Cerebrovascular accident is listed as a significant 
condition contributing to death but not resulting in the 
underlying cause.  The certificate shows that an autopsy was 
not performed.  

The reports of examination and medical history during service 
show the following.  In December 1945 examination of the 
abdominal wall and viscera was normal; and blood pressure was 
122/78.  In March 1950, the veteran reported that he had not 
had any stomach, liver, or intestinal trouble.  On 
examination at that time, the examiner noted there were no 
significant abnormalities.  

Service medical records show that the veteran was seen on two 
occasions for complaints of gas trouble, in June and November 
1957.  No abnormality was noted at these treatment visits.  
During a service examination conducted between those two 
episodes, in October 1957, the veteran reported that he had a 
stomach disorder or excessive gas which caused pains below 
his heart and upper stomach.  Examination of the abdomen and 
viscera was normal.  

During a service examination in March 1962, the veteran 
indicated that he had had frequent indigestion and stomach, 
liver or intestinal trouble.  On examination, evaluation of 
the abdomen and viscera was normal.  

At the veteran's May 1963 retirement examination, he reported 
that he suffered from fatigue at times, and that this 
condition was usually followed with stomach gasses and 
swollen feet.  He indicated that he had frequent indigestion, 
but did not have stomach, liver or intestinal trouble.  On 
examination, evaluation of the abdomen and viscera, heart, 
and vascular system, all were normal. 

Although an autopsy was not performed at the time of the 
veteran's death, in May 2006 a VA medical doctor specializing 
in occupational medicine reviewed the veteran's medical 
history and provided an opinion regarding the cause of the 
veteran's death, and as to whether the cause of the veteran's 
death was related to service connected disability.  The 
physician initially noted that he had reviewed the claims 
file including service medical records, and that there was no 
other medical documentation in the record since 1963.  

In the opinion provided by the physician, he noted the 
following findings.  The physician indicated that the problem 
leading to death was gastric cancer with metastasis to the 
liver.  Based on the extant record, the date of onset was 
unknown; post-mortem, no medical information was available.  
The physician noted that information regarding 
hospitalizations and surgeries was unknown because no 
information was available since 1963.  The physician 
indicated that the tumor was malignant and diagnosed as 
gastric carcinoma, but that the date of diagnosis was 
unknown, as was the date of last treatment.  In summary, the 
physician indicated that the etiology of the problem was 
gastric cancer with metastasis to the liver as shown in the 
autopsy report.  

The physician provided the following opinions, which he 
qualified as being based on the information available.  He 
opined that the veteran's stomach cancer with liver 
metastasis was not due to his military service, or 
etiologically related to any incident in service.  He further 
opined that the veteran's cerebrovascular accident, or any 
manifestation of the cerebrovascular accident, was not due to 
the veteran's time in service, or etiologically related to 
any incident in service.  The physician opined that any 
disease or injury of service origin did not contribute 
substantially or materially to the cause of the veteran's 
death from stomach cancer with liver metastasis.  

In making those opinions, the physician noted the following 
bases.  First, the veteran served from 1942 to 1963, 
including in WWII with combat injuries in 1944 and service 
for 19 years after the injuries.  Second, the veteran's last 
medical documentation in the claims file was his retirement 
physical in June 1962, which reported that his EKG was normal 
and blood pressure was normal, 126/78.  Third, the death 
certificate reports that the cause of death was from stomach 
cancer with liver metastasis, and another condition listed 
was cerebrovascular accident; and notation that no autopsy 
was performed.

In summary, the physician noted that there was no medical 
information of record from June 1963 to February 1999 (36 
years), which was unusual given the appellant's report that 
the veteran had been ill since retirement.  The physician 
also noted that there was no diagnosis date, or treatment 
records, or lifestyle records showing risk factors such as 
smoking.  

The physician noted that there were two documented complaints 
in service regarding "gas", which the examiner noted to be 
a very general and common complaint.  The physician noted 
that there were six years between the two complaints, and 
then 36 years from the last complaint to the date of death.  
He opined that this made it unlikely that the gas pain in 
1963 was related to stomach cancer from which he died in 
1999.

The physician noted that there were many risk factors for 
gastric cancer and that it was difficult to determine the 
exact cause; and that without medical documentation of any 
sort as in this case, it is impossible.  The physician 
indicated that the survival rate for one with gastric cancer 
was five years.  Based on the statistics on survival rates, 
the physician opined that the veteran's cancer was not 
related to service because of the long interval between 
retirement and his death (36 years), and that it would have 
been unlikely that the veteran would have had gastric cancer 
for so many years.  

The physician noted with regard to the cerebrovascular 
accident that there was no indication in the service medical 
records that the veteran had any type of disease that would 
predispose him to having a cerebrovascular accident.    

By a preponderance, the evidence is against the appellant's 
claim that the cause of the veteran's death was related to 
service.  As reflected in the May 2006 VA opinion and the 
veteran's certificate of death, the record preponderantly 
shows that the veteran died due to cancer of the stomach with 
metastasis to the liver.  A cerebrovascular accident is shown 
to be a contributing cause, but not resulting in the 
underlying cause of death.

The medical evidence does not show, however, that the cause 
of death was related to the veteran's service.  None of the 
conditions which have been associated with the veteran's 
death have been linked to a disability or condition 
associated with service.  The only opinion on the matter is 
that the medical entity linked to the veteran's death as a 
cause-cancer of the stomach with metastasis to the liver-
was too far removed in time from service to be linked in any 
way with service.

As noted in the March 2006 opinion, complaints in service 
regarding "gas" are a very general and common complaint.  
There is no evidence to link those complaints in service to 
the cause of the veteran's death in February 1999, over three 
decades later service.  As the physician opined, this made it 
unlikely that the gas pain in service was related to stomach 
cancer from which he died in 1999.

Nor is there any evidence with respect to the cerebrovascular 
accident, linking that condition with service.  

The record does not show continuity of symptomatology (or 
treatment) prior to the February 1999 certificate of death, 
with respect to any of the conditions listed as associated 
with the veteran's death.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  Therefore, there is no medical evidence 
establishing that a relationship is possible between any of 
the disorders that have been found to have caused or 
contributed to cause the veteran's death and his military 
service on a direct basis.

Nor, as they may relate to the cause of the veteran's death, 
was any malignant tumor, cardiovascular-renal disease 
(including organic heart disease or hypertension), brain 
hemorrhage, or brain thrombosis manifested within the first 
post-service year.  38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

However, in this case, prior to his death, the veteran was 
not service-connected for any disability.  Further, there is 
no medical evidence to suggest that the veteran had any 
disorder related to service which may have in turn caused or 
aggravated the cancer of the stomach with metastasis to the 
liver which resulted in the veteran's death.  The only 
opinion on this matter concluded that there was no 
relationship.  
 
In sum, there is no opinion or other competent medical 
evidence that a chronic disorder, in any way associated with 
the cancer of the stomach with metastasis to the liver or 
cerebrovascular accident, was first manifested during 
service, or is otherwise linked to service.  

The preponderance of the medical evidence shows that the 
principal causes of death was cancer of the stomach with 
metastasis to the liver, and cerebrovascular accident, which 
are not shown to be related to service.  There is no evidence 
that any service-connected disability, "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

The appellant does not possess the requisite medical training 
or knowledge to render probative medical opinions.  
Therefore, to the extent her arguments contain opinions as to 
the etiology of any of the conditions that caused the 
veteran's death, this is simply not competent or persuasive 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  There is simply no competent evidence indicating 
that any of the conditions that caused the veteran's death 
was incurred in service.  There is also no competent evidence 
indicating that any service-connected disorder caused or 
aggravated any of the medical conditions that caused his 
death, nor caused or contributed substantially or materially 
to cause the veteran's death.  

As such, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim, and there is no benefit of the doubt that could be 
resolved in the appellant's favor.

Finally, the Board notes that the claims file does not 
contain any medical treatment records dated between the time 
the veteran left service, and the certificate of death.  
Given the nature of the cause of the veteran's death, there 
would normally be an expectation of at least some existing 
treatment records associated with the cause in this case.  
This is suggested in the May 2006 VA opinion.  However, in 
this case, based on the appellant's multiple statements, the 
Board finds that a remand to attempt to locate any relevant 
treatment records would be futile at this time.  Therefore, 
the decision here has been made based on the existing medical 
records.  If, however, in the future the appellant is able to 
provide information making it possible to obtain new and 
material evidence on this issue, the claim may then be 
reopened and readjudicated based on that new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

   

____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


